Citation Nr: 1145685	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, in pertinent part, the RO granted an increased rating of 10 percent for bilateral hearing loss.  The Board, in a June 2009 decision, denied an evaluation in excess of 10 percent for bilateral hearing loss.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a Memorandum Decision which vacated that portion of the Board's decision which denied an evaluation in excess of 10 percent for bilateral hearing loss.  The claim now returns to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, in its March 2011 Memorandum Decision, determined that the July 2006 VA examination which was discussed in the June 2009 Board decision and served as the factual basis for the evaluation of hearing loss disability was not adequate.  Further development of the medical evidence of the severity of hearing loss disability is required, including contemporaneous examination.  

The Board notes that, in August 2011, the Veteran submitted an additional statement regarding the incurrence of hearing loss disability and an item of medical evidence which appears pertinent to the appeal.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived by the claimant.  38 C.F.R. § 20.1304 (2011).  The claimant has not waived his right to review by the agency of original jurisdiction.  The additional evidence will be reviewed by the agency of original jurisdiction on Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's VA treatment records from July 2006 to the present which reflect treatment of hearing loss.   

2.  Afford the Veteran an opportunity to provide any non-VA clinical records since July 2006 related to treatment of hearing loss, and advise the Veteran to submit any non-clinical records which might substantiate the claim, such as non-clinical records reflecting hearing impairment in various situations.  

3.  Then, afford the Veteran VA examination of his hearing acuity.  The examiner should review the claims folder, and note such review in the claims folder.  The examiner should review the clinical records, the Veteran's statements, and any other pertinent evidence of record.  The examiner should discuss the Veteran's account of symptoms.  Any necessary diagnostic examination should be conducted.  In addition, the examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  

4.  Review the additional evidence that has been obtained.  Review the Remand to verify that each action directed above has been conducted.  Then, readjudicate the claim on the merits, with consideration of all applicable regulations, including discussion of extraschedular considerations.  If the benefit sought on appeal remains denied, the Veteran, and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


